Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed February 05, 2021 is acknowledged and has been entered. 
Applicant’s amendment filed February 05, 2021 to amend the specification is acknowledged and has been entered. 
Additionally, the amendment to the title has been entered and now reads as:
“Baby Monitor”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMZI S ALMATRAHI whose telephone number is (571)272-8049.  The examiner can normally be reached on Monday - Friday 9 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramzi Almatrahi/
Design Patent Examiner
Art Unit 2917